Citation Nr: 1430109	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  07-19 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to higher disability ratings for lumbar spine degenerative disc space narrowing, initially rated 10 percent disabling prior to February 7, 2006, and as 20 percent disabling since.  

2.  Entitlement to an initial disability rating in excess of 10 percent for lumbar radiculopathy into the left lower extremity.  

3.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD). 

4.  Entitlement to an initial compensable disability rating for service-connected left hip strain. 

5.  Entitlement to an initial compensable disability rating for service-connected left knee patellofemoral syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to September 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2003, April 2005, and March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (ROs).  

In the December 2003 rating decision, the RO in Houston, Texas, in relevant part, granted service connection for lumbar spine degenerative disc space narrowing, for a left hip strain, and for left knee patellofemoral syndrome, and assigned the lumbar spine disability a 10 percent disability rating and the left hip and knee disabilities noncompensable disability ratings, all effective September 28, 2003, the day following the Veteran's separation from service.  

In an August 2004 statement the Veteran expressed disagreement with the rating assignment for her lumbar spine disability and for the disabilities involving her left leg (hip and knee).  The Board accepts this statement as a timely notice of disagreement (NOD) with the rating assignments made in the December 2003 rating decision.  However, as a statement of the case (SOC) was not issued, these claims have remained on appeal.

In the April 2005 rating decision, the RO in St. Petersburg, Florida, in relevant part, granted service connection for PTSD and assigned a noncompensable disability rating, effective September 28, 2003.  In a February 2006 statement, the Veteran expressed disagreement with the rating assignment for PTSD, thus this statement is accepted as a timely NOD with respect to that issue; and because an SOC was not issued, the PTSD claim has also remained on appeal. 

In a subsequent October 2006 rating decision, the RO in Buffalo, New York, in relevant part, increased the disability rating for lumbar spine degenerative disc space narrowing to 20 percent, effective February 7, 2006, and increased the disability rating for PTSD to 10 percent, still effective September 28, 2003. 

In the March 2007 rating decision, the RO granted service connection for lumbar radiculopathy into the left lower extremity, and assigned a 10 percent disability rating, effective November 17, 2006. 

The Board remanded the lumbar spine disability and associated left lower extremity radiculopathy disability claims for further evidentiary development in February 2011.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on her part.


REMAND

In July 2011, the Veteran was afforded a new VA examination to assess the severity of her lumbar spine disability.  The Veteran described having increased low back pain with too much activity; in other words, she described having flare-ups of lumbar spine disability.  During physical therapy in December 2003, she had additionally described increased disability after prolonged driving.  In the VA examination report, however, the examiner did not provide an opinion with respect to the degree of additional limitation of motion that would be present during flare-ups or as a result of weakened movement, excess fatigability, and incoordination.  This information was specifically requested in the Board's February 2011 remand.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As the lumbar spine disability claim is being remanded for a new VA examination, the associated radiculopathy disability into the left lower extremity should also be reexamined on remand.  

The Veteran submitted notices of disagreement with the initial ratings for left hip and knee disabilities and PTSD.  As SOCs were not issued with respect to these claims, they must remand for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the current severity of her service-connected lumbar spine disability and associated radiculopathy.  The examination report or addendum should indicate that the claims file was reviewed.  All necessary studies and tests should be conducted.

The examiner should address the following: 

a)  Report the Veteran's ranges of lumbosacral spine motion in degrees.

b)  Determine whether the lumbar spine disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups, or pain.  

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain; or during flare-ups.  These determinations are required by VA regulations as interpreted by courts.

The examiner is advised that the Veteran is competent to report ranges of motion during flare-ups.

c)  Determine the angle of any ankylosis.

d)  Determine the severity of any associated neurological manifestations, including any bowel or bladder dysfunction or radiculopathy or sciatic neuropathy affecting the lower extremities.  Any specific nerve(s) affected should be specified, together with the degree of paralysis caused by the service-connected disability (e.g. mild, moderate, or severe).  Additionally the approximate date of onset of any radiculopathy should be noted.

e)  Inasmuch as the Veteran's representative has contended that the lumbar spine disability would be more appropriately rated under the criteria for intervertebral disc syndrome, report the frequency of any bed rest prescribed by a physician and treatment by a physician in one-year increments since September 2003.

f)  Provide an opinion as to whether the Veteran's service-connected disabilities (i.e., lumbar spine degenerative disc space narrowing , PTSD, left lower extremity lumbar radiculopathy, left hip strain, left knee patellofemoral syndrome, and left earlobe herpes zoster) render her unable to secure or follow a substantially gainful occupation for which her education and experience would qualify her.  

The examiner must provide reasons for all opinions addressing relevant medical and lay evidence.  

2.  Issue a statement of the case with respect to the issues of entitlement to higher initial disability ratings for service-connected left hip strain, left knee patellofemoral syndrome, and PTSD.

These issues should not be certified to the Board, however, unless a timely substantive appeal is received.

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for further development or other appropriate action must be handled in an expeditiously manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

